Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142595                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142595
                                                                    COA: 301510
                                                                    Genesee CC: 09-025524-FH
  GARY WAYNE McCLANE,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 18, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Genesee Circuit Court and
  REMAND this case to that court for resentencing with directions to score OV 9 at zero
  points. See People v McGraw, 484 Mich 120, 133 (2009), which states that “[o]ffense
  variables must be scored giving consideration to the sentencing offense alone . . . .” In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 29, 2011                       _________________________________________
           p0622                                                               Clerk